Case 2:20-cv-03710-MCA-MAH Document 55-2 Filed 02/17/21 Page 1 of 4 PageID: 2290




  Jason B. Lattimore, Esq.
  The Law Office of
  JASON B. LATTIMORE, ESQ. LLC
  55 Madison Avenue
  Suite 400
  Morristown, NJ 07960
  (973) 998-7477
  Jason@LattimoreLaw.com

  OF COUNSEL:

  Timothy R. Shannon, Esq. (pro hac vice)
  Seth S. Coburn, Esq. (pro hac vice)
  VERILL DANA LLP
  One Portland Square
  Portland, ME 04101-4054
  (207) 774-4000
  tshannon@verrill-law.com
  scoburn@verrill-law.com
  Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  WANGS ALLIANCE CORPORATION d/b/a
  WAC LIGHTING CO.,

                Plaintiff,
                                            Case No: 2:20-cv-3710-MCA-MAH
                v.

  CAST LIGHTING LLC,

                Defendant.


             DECLARATION OF TIMOTHY R. SHANNON CONCERNING
             CAST LIGHTING LLC’S AND WANGS ALLIANCE CORP.’S
               JOINT SUBMISSION (SUPPORT AND OPPOSITION) RE
        CAST LIGHTING LLC’S MOTION FOR LEAVE TO STAY PROCEEDINGS
Case 2:20-cv-03710-MCA-MAH Document 55-2 Filed 02/17/21 Page 2 of 4 PageID: 2291




          I, Timothy R. Shannon, do hereby on oath depose and state as follows:

             1. I am an attorney at the firm Verrill Dana LLP, One Portland Square, Portland, ME

  04101, and counsel of record for plaintiff Wangs Alliance Corporation d/b/a WAC Lighting Co.

  (“WAC”). I am over the age of 18, am fully competent to make this declaration, and make this

  declaration on personal knowledge.

             2. Attached hereto as Exhibit M is a true and accurate copy of U.S. Patent

  10,571,101;

             3. Attached hereto as Exhibit N is a true and accurate copy of a U.S. Patent and

  Trademark Office publication, “Trial Statistics – IPR, PGR,CBM – Patent Trial and Appeal

  Board,” dated November 2020;

             4. Attached hereto as Exhibit O is a true and accurate copy of a U.S. Patent and

  Trademark Office publication, “PTAB Trial Statistics – FY20 End of Year Outcome Roundup –

  IPR, PGR,CBM,” for Fiscal Year 2020;

             5. Attached hereto as Exhibit P is a true and accurate copy of a U.S. Patent and

  Trademark Office publication, “Patent Trial and Appeal Board Statistics,” dated September 30,

  2015;

             6. Attached hereto as Exhibit Q is a true and accurate copy of excerpts of the

  transcript of the deposition of David Beausoleil, dated October 19, 2020.

             7. Attached hereto as Exhibit R is a true and accurate copy of the Declaration of

  Todd Goers in support of Wangs Alliance Corporation’s Opposition to Defendant CAST

  Lighting, LLC’s Motion to Stay Proceedings, which attaches as Exhibit 6 a true and accurate

  copy of a computer screen shot taken on January 14, 2021.
Case 2:20-cv-03710-MCA-MAH Document 55-2 Filed 02/17/21 Page 3 of 4 PageID: 2292




        Signed under the pains and penalties of perjury this 17th day of February, 2021.

                                             s/ Timothy R. Shannon
                                                Timothy R. Shannon
Case 2:20-cv-03710-MCA-MAH Document 55-2 Filed 02/17/21 Page 4 of 4 PageID: 2293




                                     CERTIFICATE OF SERVICE

               I hereby certify that I caused a copy of this document to be filed in accordance with the

  Court’s procedures through the CM/ECF system, to be sent electronically to the registered

  participants, and paper copies to be sent to those indicated as nonregistered participants.



  Dated: February17, 2021                                      s/ Bryan N. DeMatteo
                                                                  Bryan N. DeMatteo




  14690929_1
